


Exhibit 10.1


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT




This First Amendment to Employment Agreement (“First Amendment”) is made by and
between Joseph P. Hannan (“Executive”) and Cumulus Media Inc. (“Company”) on
this 30th day of March, 2016.


WHEREAS, Executive and Company are parties to that certain Employment Agreement
dated November 29, 2011 (“Agreement”);


WHEREAS, the Parties wish to modify the terms of the Agreement in accordance
with the terms hereof; and


WHEREAS, this First Amendment, once executed by the Parties, shall be
incorporated into the Agreement and shall have the same force and effect as if
it were part of the original Agreement between the Parties.


NOW THEREFORE, the Parties in consideration of the mutual promises set forth
herein, hereby agree as follows:


1.
Section 4(b) of the Agreement is deleted in its entirety and the following is
inserted in lieu thereof:



“(b) At the end of each calendar year during the Employment Period, Executive
shall be eligible to receive an annual bonus in a target amount of fifty percent
(50%) of Executive’s Base Salary, or such higher amount as determined in the
sole discretion of the Chief Executive Officer (“Target Bonus”).  Each calendar
year during the term of this Agreement, at the sole election of the Chief
Executive Officer, the Chief Executive Officer will propose to the Compensation
Committee of the Board of Directors of the Company an executive incentive plan
(“EIP”) that establishes the bases upon which bonus decisions for such Executive
are to be made for that year.  Such bases may include, without limitation, the
achievement of performance criteria/goals relating to Executive, the various Job
Duties of Executive, and/or the performance of the Company as a whole, as such
criteria and goals are determined each year in good faith by the Chief Executive
Officer.  In the event that the Compensation Committee approves an EIP proposed
by the Chief Executive Officer, such EIP shall be the basis upon which any bonus
is awarded to Executive for that year.  If the Compensation Committee does not
approve an EIP for any given year, or the Chief Executive Officer elects not to
propose one, the bases for awarding a bonus to Executive for that year shall be
governed by the bonus provisions of this Agreement that were in effect 
immediately prior to January 1, 2016. In addition, beginning with 2016, for any
year coincident with the determination by the Compensation Committee of the
performance criteria for each such year, the Compensation Committee may adjust,
only in respect of that year, the Target Bonus applicable thereto. The actual
amount of the bonus payable hereunder (the “Annual Bonus”) shall be paid to
Executive by no later than March 15 of the year following the year to which it
relates, so long as Employee is actively employed by the Company and has not
provided a notice of resignation to the Company or received a notice of
termination for Cause from the Company, in each case as of the last day of the
calendar year to which the bonus relates.”








--------------------------------------------------------------------------------




2.
All capitalized terms used herein, unless given specific definitions in this
First Amendment shall have the definition ascribed to such terms in the
Agreement.



3.
This First Amendment shall be effective as of January 1, 2016 (the “Effective
Date”).



Except as expressly amended hereby, the Agreement shall remain in full force and
effect in accordance with its terms.


This First Amendment may be executed in any number of counterparts, each of
which when taken together shall constitute one and the same original instrument.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this First Amendment the day and year indicated herein.


COMPANY    
                        
By:
 
/s/ Richard S. Denning
 
 
Richard S. Denning
 
 
Title: Senior Vice President, Secretary and General Counsel



EXECUTIVE
                        
By:
 
/s/ Jospeh P. Hannan
 
 
Joseph P. Hannan

            




